CORRECTED NOTICE OF ALLOWANCE

Initial Remarks
	Although considered by the Examiner, the information disclosure statement filed on May 29, 2020 does not appear to have made the record.  As such, this corrected notice of allowance is being sent to clarify that said information disclosure statement has been considered, wherein the application remains in condition for allowance in the same manner as set forth in the Notice of Allowance filed on January 8, 2021. The Notice of Allowance filed on January 8, 2021 has been reproduced herein directly below for convenience.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-35 are allowed.  This application is in condition for allowance except for the presence of Invention D directed to claims 21-35 non-elected without traverse.  Accordingly, claims 1-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-20 are canceled.

Reasons for Allowance
Claims 21-35 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Hishinuma et al. (U.S. Publication No. 2019/0117802) discloses a disinfection system forming ultraviolet light barrier by ultraviolet lights to separate a first area and a second area comprising:
A UV light source (50), the light source operable to direct UV light along a width of the housing, such that UV light is emitted from the UV light source;
Wherein the first area is defined on a first side of UV light, and the second area is defined on a second side of UV light, such that an infectious material passing through the UV light is weakened, deactivated or destroyed.
The instantly claimed invention is distinctly different from the closest prior art in that Hishinuma does not disclose an ultraviolet light source in a housing wherein said housing specifically emits an ultraviolet light in a plane along a direction of the length of the housing to weaken, deactivate or destroy infectious material. More specifically, the prior art of Hishinuma utilizes a bulb in which the illumination of the bulb will not be directed in a specific plane.  
As such, independent claim 21, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN JOYNER/Primary Examiner, Art Unit 1799